DETAILED ACTION
This Office Action is in response to the original application filed on 06/25/2019. Claims 1-20 are pending, of which, claims 1, 13, and 19 are presented in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims the benefit of U.S. Provisional Patent Application No. 62/814,329 filed on 03/06/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2019 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 06/25/2019 are accepted.

Specification
The specification submitted on 06/25/2019 is accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "the non-restricted data section" in lines 10-11 of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the non-restricted data section" in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 8-10, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burbridge et al. (U.S. Pub. No. 2010/0192050), hereinafter Burbridge, in view of King et al. (U.S. Pub. No. 2013/0191614), hereinafter King.
 
Regarding independent claim 1, Burbridge teaches a method for verifying data in a memory device, (Burbridge, [0015], discloses calculating integrity measures for blocks of data.) comprising:
copying the data into a register; (Burbridge, Fig. 2A and [0017] and [0022], discloses a data structure comprising blocks of data (e.g. data sections) and corresponding CRC values, each CRC value is an integrity measure of the sequential file up to that point in the file where the CRC is stored, also stored at the beginning is a seed value used for calculation of CRC C1. Burbridge, Fig. 8 and [0035], discloses receiving a block of data to be appended into a file.)
determining a checksum seed value and a checksum value from the data copied into the register; (Burbridge, [0023], discloses when a new block is appended, a new CRC value is calculated using the CRC for the preceding block and the data contained in the new block. Examiner interprets the CRC for the preceding block as a checksum seed value and a new CRC value as a checksum value.)
However, Burbridge does not explicitly teach determining a verification value using the checksum seed value and the checksum value; and 
using the verification value to verify integrity of the data in the memory device.
On the other hand, King teaches determining a verification value using the checksum seed value and the checksum value; and using the verification value to verify integrity of the data in the memory device. (King, Fig. 1 and [0013]-[0017], discloses performing checksum operations on data in registers by comparing the computed checksum to a received checksum to confirm that the data was accurately received.)
King also teaches copying the data into a register; (King, [0013], discloses data in the source register may correspond to data present in a processor pipeline that has been received by the processor or obtained from a memory.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the data integrity measure system of Burbridge to incorporate the teachings of CRC checksum system of King because both address the same field of data integrity systems and by incorporating King into Burbridge provides the data integrity measure system a way to perform CRC checksum operations to verify integrity of the data.
One of ordinary skill in the art would be motivated to do so as to provide a way to perform CRC calculations that are quick and compute-efficient operations resulting in CRC performance that is efficient for general use in high-speed networks, as taught by King [0005].
 
Regarding claim 2, Burbridge, in view of King, teaches the method of claim 1, wherein determining the verification value includes using an error detecting technique to generate the verification value. (King, Fig. 1 and [0013]-[0017], discloses performing checksum operations on data in registers by comparing the computed checksum to a received checksum to confirm that the data was accurately received.)
 
Regarding claim 3, Burbridge, in view of King, teaches the method of claim 2, wherein using the error detecting technique comprises using cyclic redundancy check technique. (Burbridge, [0015], discloses calculating an integrity measure of a block of data using known methods such as a CRC, checksum, hash function or other known method. Also, King, [0002], discloses "the present invention relate to data processing, and more particularly to determining checksums such as cyclic redundancy checks (CRCs).")
 
Regarding claim 8, Burbridge, in view of King, teaches the method of claim 1, wherein determining the checksum seed value and the checksum value from the data copied into the storage register includes sequentially determining intermediate values using a cyclic redundancy check technique.  (Burbridge, Fig. 2A and [0017] and [0022], discloses a data structure comprising blocks of data (e.g. data sections) and corresponding CRC values, each CRC value is an integrity measure of the sequential file up to that point in the file where the CRC is stored, also stored at the beginning is a seed value used for calculation of CRC C1. Burbridge, [0023], discloses when a new block is appended, a new CRC value is calculated using the CRC for the preceding block and the data contained in the new block. Examiner interprets each new CRC value calculated using the CRC for of the preceding block and the data contained in the new block as each intermediate value being calculated using a prior intermediate value, a data value copied to the register, and a cyclic redundancy check technique.)
 
Regarding claim 9, Burbridge, in view of King, teaches the method of claim 8, further including using one of the intermediate values as the checksum seed value.  (Burbridge, Fig. 2A and [0017] and [0022], discloses a data structure comprising blocks of data (e.g. data sections) and corresponding CRC values, each CRC value is an integrity measure of the sequential file up to that point in the file where the CRC is stored, also stored at the beginning is a seed value used for calculation of CRC C1. Burbridge, [0023], discloses when a new block is appended, a new CRC value is calculated using the CRC for the preceding block and the data contained in the new block. Examiner interprets each new CRC value calculated using the CRC for of the preceding block and the data contained in the new block as each intermediate value being calculated using a prior intermediate value, a data value copied to the register, and a cyclic redundancy check technique.)
 
Regarding claim 10, Burbridge, in view of King, teaches the method of claim 9, wherein determining the checksum seed value and the checksum value from the data copied into the storage register comprises: using an initial intermediate value, a first data value copied to the register, and a cyclic redundancy check technique to determine a first calculated intermediate value; using the first calculated intermediate value, a second data value copied to the register, and the cyclic redundancy check technique to determine a second calculated intermediate value; using the second calculated intermediate value, a third data value copied to the register, and the cyclic redundancy check technique to determine a third calculated intermediate value; and using the third calculated intermediate value, a fourth data value copied to the register, and the cyclic redundancy check technique to determine a fourth calculated intermediate value. (Burbridge, Fig. 2A and [0017] and [0022], discloses a data structure comprising blocks of data (e.g. data sections) and corresponding CRC values, each CRC value is an integrity measure of the sequential file up to that point in the file where the CRC is stored, also stored at the beginning is a seed value used for calculation of CRC C1. Burbridge, [0023], discloses when a new block is appended, a new CRC value is calculated using the CRC for the preceding block and the data contained in the new block. Examiner interprets each new CRC value calculated using the CRC for of the preceding block and the data contained in the new block as each intermediate value being calculated using a prior intermediate value, a data value copied to the register, and a cyclic redundancy check technique.)
 
Regarding independent claim 13, Burbridge teaches a data integrity verification method, (Burbridge, [0015], discloses calculating integrity measures for blocks of data.) comprising:
providing a register block having a first data section, a second data section, a checksum storage section, and a checksum seed storage register; (Burbridge, Fig. 2A and [0017] and [0022], discloses a data structure comprising blocks of data (e.g. data sections) and corresponding CRC values, each CRC value is an integrity measure of the sequential file up to that point in the file where the CRC is stored, also stored at the beginning is a seed value used for calculation of CRC C1.)
copying data to the first data section and to the second data section; (Fig. 2A and [0022], discloses a data structure comprising blocks of data and corresponding CRC values, each CRC value is an integrity measure of the sequential file up to that point in the file where the CRC is stored, also stored at the beginning is a seed value used for calculation of CRC C1. Burbridge, Fig. 8 and [0035], discloses receiving a block of data to be appended into a file.)
sequentially calculating intermediate values using the data copied to the first data section, the data copied to the second data section, and an initial intermediate value, wherein a first calculated intermediate value serves as a checksum seed value, a second calculated intermediate value serves as a checksum value, and a third calculated intermediate value serves as a verification value; (Burbridge, Fig. 2A and [0017] and [0022], discloses a data structure comprising blocks of data (e.g. data sections) and corresponding CRC values, each CRC value is an integrity measure of the sequential file up to that point in the file where the CRC is stored, also stored at the beginning is a seed value used for calculation of CRC C1. Burbridge, [0023], discloses when a new block is appended, a new CRC value is calculated using the CRC for the preceding block and the data contained in the new block. Examiner interprets each new CRC value calculated using the CRC for of the preceding block and the data contained in the new block as each intermediate value being calculated using a prior intermediate value, a data value copied to the register, and a cyclic redundancy check technique.) and
However, Burbridge does not explicitly teach using the verification value to verify integrity of the data copied to the non-restricted data section. 
On the other hand, King teaches using the verification value to verify integrity of the data copied to the non-restricted data section. (King, Fig. 1 and [0013]-[0017], discloses performing checksum operations on data in registers by comparing the computed checksum to a received checksum to confirm that the data was accurately received.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the data integrity measure system of Burbridge to incorporate the teachings of CRC checksum system of King because both address the same field of data integrity systems and by incorporating King into Burbridge provides the data integrity measure system a way to perform CRC checksum operations to verify integrity of the data.
One of ordinary skill in the art would be motivated to do so as to provide a way to perform CRC calculations that are quick and compute-efficient operations resulting in CRC performance that is efficient for general use in high-speed networks, as taught by King [0005].
 
Regarding claim 14, Burbridge, in view of King, teaches the data integrity verification method of claim 13, further including calculating the first checksum seed value using a cyclic redundancy check technique. (Burbridge, [0023], discloses when a new block is appended, a new CRC value is calculated using the CRC for the preceding block and the data contained in the new block. Examiner interprets the CRC for the preceding block as a checksum seed value and a new CRC value as a checksum value.)
 
Regarding claim 15, Burbridge, in view of King, teaches the data integrity verification method of claim 13, wherein copying the data to the first data section and to the second data section further includes reading data from one of a microcontroller unit or a data storage structure and writing the data that has been read to a first section and to a second section of a memory device. (Burbridge, Fig. 2A and [0017] and [0022], discloses a data structure comprising blocks of data (e.g. data sections) and corresponding CRC values, each CRC value is an integrity measure of the sequential file up to that point in the file where the CRC is stored, also stored at the beginning is a seed value used for calculation of CRC C1. Burbridge, Fig. 8 and [0035], discloses receiving a block of data to be appended into a file. Also, King, [0013], discloses data in the source register may correspond to data present in a processor pipeline that has been received by the processor or obtained from a memory.)
 
Regarding claim 17, Burbridge, in view of King, teaches the  data integrity verification method of claim 13, wherein the first calculated intermediate value is calculated from a data value of a data storage register that is the last data storage register of the first data section. (Burbridge, Fig. 2A and [0017] and [0022], discloses a data structure comprising blocks of data (e.g. data sections) and corresponding CRC values, each CRC value is an integrity measure of the sequential file up to that point in the file where the CRC is stored, also stored at the beginning is a seed value used for calculation of CRC C1. Burbridge, [0023], discloses when a new block is appended, a new CRC value is calculated using the CRC for the preceding block and the data contained in the new block. Examiner interprets each new CRC value calculated using the CRC for of the preceding block and the data contained in the new block as each intermediate value being calculated using a prior intermediate value, a data value copied to the register, and a cyclic redundancy check technique. Burbridge, Fig. 8 and [0035], discloses receiving a block of data to be appended into a file. Also, King, [0013], discloses data in the source register may correspond to data present in a processor pipeline that has been received by the processor or obtained from a memory.)
 
 
 
Claims 4-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burbridge, in view of King, and further in view of Brown (U.S. Pub. No. 2008/0189498).
 
Regarding claim 4, Burbridge, in view of King, teaches all the limitations as set forth in the rejection of claim 1 above. However, Burbridge, in view of King, does not explicitly teach the method of claim 1, wherein determining the verification value includes using a look-up table to generate the verification value. 
On the other hand, Brown teaches wherein determining the verification value includes using a look-up table to generate the verification value. (Brown, [0061], discloses control table that has a flag indicative of errors if the CRC checksums do not match or indicative of the correctness may be set if the CRC checksums match. Examiner interprets that the predefined values of the flags to indicated the validity or invalidity of the checksum calculations to indicate that a look-up was used to determine the value to set. Examiner interprets that a flag indicative of errors or correctness based on CRC checksums to be determining the verification value.) 
Burbridge, [0015], discloses calculating an integrity measure of a block of data using known methods such as a CRC, checksum, hash function or other known method. The CRC checksum of Brown can be the integrity measure of Burbridge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the data integrity measure system of Burbridge to incorporate the teachings of auditing data integrity of Brown because both address the same field of data integrity systems and by incorporating Brown into Burbridge provides the data integrity measure system a way to indicate errors or correctness of data based on CRC checksums.
One of ordinary skill in the art would be motivated to do so as to provide integrity checking operations are time and resource efficient that also seamlessly incorporates data validity checking in any high availability replication environment, as taught by Brown [0014].
 
Regarding claim 5, Burbridge, in view of King, teaches all the limitations as set forth in the rejection of claim 1 above. Burbridge, in view of King, further teaches the method of claim 1, wherein using the verification value to verify integrity of the data in the first data section of the memory device includes:
However, Burbridge, in view of King, does not explicitly teach comparing the verification value with a predetermined value; and generating a verification signal in response to the verification value being equal to the predetermined value. 
On the other hand, Brown teaches comparing the verification value with a predetermined value; and generating a verification signal in response to the verification value being equal to the predetermined value. (Brown, [0061], discloses control table that has a flag indicative of errors if the CRC checksums do not match or indicative of the correctness may be set if the CRC checksums match. Examiner interprets that the predefined values of the flags to indicated the validity or invalidity of the checksum calculations to indicate that a look-up was used to determine the value to set. Examiner interprets that a flag indicative of errors or correctness based on CRC checksums to be determining the verification value. Brown, [0066], discloses if there is a CRC code mismatch, the particular data is understood to be corrupt and the repair process may be initiated.) 
Burbridge, [0015], discloses calculating an integrity measure of a block of data using known methods such as a CRC, checksum, hash function or other known method. The CRC checksum of Brown can be the integrity measure of Burbridge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the data integrity measure system of Burbridge to incorporate the teachings of auditing data integrity of Brown because both address the same field of data integrity systems and by incorporating Brown into Burbridge provides the data integrity measure system a way to indicate errors or correctness of data based on CRC checksums and preform repairs if there are errors.
One of ordinary skill in the art would be motivated to do so as to provide integrity checking operations are time and resource efficient that also seamlessly incorporates data validity checking in any high availability replication environment, as taught by Brown [0014].
 
Regarding claim 6, Burbridge, in view of King and Brown, teaches the method of claim 5, wherein the predetermined value is zero. (Brown, [0061], discloses control table that has a flag indicative of errors if the CRC checksums do not match or indicative of the correctness may be set if the CRC checksums match (e.g. values “I” or “V” to signify validity or invalidity of the checksum calculations). Examiner interprets flag values indicative to errors/invalidity or correctness/validity as predetermined values. It is a design choice or obvious variation to use zero and one values instead of “I” or “V” to signify validity or invalidity.)
 
Regarding claim 7, Burbridge, in view of King and Brown, teaches the method of claim 5, further including generating an error signal in response to the verification value and the predetermined value being unequal. (Brown, [0061], discloses control table that has a flag indicative of errors if the CRC checksums do not match or indicative of the correctness may be set if the CRC checksums match. Brown, [0066], discloses if there is a CRC code mismatch, the particular data is understood to be corrupt and the repair process may be initiated. Examiner interprets initiating a repair process as generating an error signal.) 
 
Regarding claim 16, Burbridge, in view of King, teaches all the limitations as set forth in the rejection of claim 13 above. However, Burbridge, in view of King, does not explicitly teach the data integrity verification method of claim 13, wherein using the verification value to verify integrity of the data copied to the non-restricted data section includes comparing the verification value with a predetermined value, and wherein the data integrity is confirmed in response to the verification value being equal to the predetermined value.
On the other hand, Brown teaches wherein using the verification value to verify integrity of the data copied to the non-restricted data section includes comparing the verification value with a predetermined value, and wherein the data integrity is confirmed in response to the verification value being equal to the predetermined value. (Brown, [0061], discloses control table that has a flag indicative of errors if the CRC checksums do not match or indicative of the correctness may be set if the CRC checksums match.  Examiner interprets that a flag indicative of errors or correctness based on CRC checksums to be determining the verification value. Brown, [0066], discloses if there is a CRC code mismatch, the particular data is understood to be corrupt and the repair process may be initiated.) 
Burbridge, [0015], discloses calculating an integrity measure of a block of data using known methods such as a CRC, checksum, hash function or other known method. The CRC checksum of Brown can be the integrity measure of Burbridge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the data integrity measure system of Burbridge to incorporate the teachings of auditing data integrity of Brown because both address the same field of data integrity systems and by incorporating Brown into Burbridge provides the data integrity measure system a way to indicate errors or correctness of data based on CRC checksums and preform repairs if there are errors.
One of ordinary skill in the art would be motivated to do so as to provide integrity checking operations are time and resource efficient that also seamlessly incorporates data validity checking in any high availability replication environment, as taught by Brown [0014].
 
 
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Burbridge, in view of King, and further in view of Sauber et al. (U.S. Pub. No. 2013/0111308), hereinafter Sauber.
 
Regarding claim 11, Burbridge, in view of King, teaches all the limitations as set forth in the rejection of claim 9 above. However, Burbridge, in view of King, does not explicitly teach the method of claim 9, further including using a least significant bit of one data value of the copied to the register as an enable bit. 
On the other hand, Sauber teaches including using a least significant bit of one data value of the copied to the register as an enable bit. (Sauber, Fig. 6 and [0036], discloses the data has a CRC flag to indicate whether CRC error checking should be enabled.)
Sauber [0017] discloses selectively enabling cyclic redundancy check (CRC). Burbridge, [0015], discloses calculating an integrity measure of a block of data using known methods such as a CRC, checksum, hash function or other known method. The CRC error checking process of Sauber can be the integrity measure process of Burbridge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the data integrity measure system of Burbridge to incorporate the teachings of selective error checking of Sauber because both address the same field of data integrity systems and by incorporating Sauber into Burbridge provides the data integrity measure system a way to selectively enabling cyclic redundancy check (CRC).
One of ordinary skill in the art would be motivated to do so as to provide error checking to select data to reduce the amount of overhead incurred in the form of lost memory channel bandwidth, extra latency, and extra power per data byte transmitted within a system, as taught by Sauber [0003].
 
 
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Burbridge, in view of King and Sauber, and further in view of Rat et al. (U.S. Pub. No. 2017/0091020), hereinafter Rat.
 
Regarding claim 12, Burbridge, in view of King and Sauber, teaches all the limitations as set forth in the rejection of claim 11 above. Burbridge, in view of King and Sauber, further teaches the method of claim 11 further including in response to the enable bit being enabled and the verification value indicating an error in the data: (Sauber, Fig. 6 and [0036], discloses the data has a CRC flag to indicate whether CRC error checking should be enabled. In combination, King, Fig. 1 and [0013]-[0017], discloses performing checksum operations on data in registers by comparing the computed checksum to a received checksum to confirm that the data was accurately received.)
However, Burbridge, in view of King and Sauber, does not explicitly teach re-copying the data into a register;
re-determining a checksum seed value and a checksum value from the data that was re-copied into the register;
re-determining a verification value using the checksum seed value and the checksum value; and
using the verification value that was re-determined to verify integrity of the data in the memory device.
On the other hand, Rat teaches re-copying the data into a register; re-determining a checksum seed value and a checksum value from the data that was re-copied into the register; re-determining a verification value using the checksum seed value and the checksum value; and using the verification value that was re-determined to verify integrity of the data in the memory device. (Rat, [0052], discloses a repair module can attempt to repair the corrupt data in a container (e.g. register) by replacing individual data units in the corrupt copy of the container from data units retrieved from copies, re-computing the set of container error-detecting codes for the container with the new data unit in place of the corrupt data, and comparing the re-computed container error-detecting codes to the stored container error-detecting codes for the container to determine if the replaced data successfully repaired the corrupt data unit in the container.) 
Rat [0063] discloses error-detecting codes being a set of check values, such as checksums, cyclic redundancy check (CRC) values, etc. Burbridge, [0015], discloses calculating an integrity measure of a block of data using known methods such as a CRC, checksum, hash function or other known method. The error-detecting codes of Rat can be the integrity measures of Burbridge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the data integrity measure system of Burbridge to incorporate the teachings of error repair of Rat because both address the same field of data integrity systems and by incorporating Rat into Burbridge provides the data integrity measure system a way repair invalid/corrupt data.
One of ordinary skill in the art would be motivated to do so as to provide data integrity tools that are not computationally intensive or reduce throughput of the system that is scalable, as taught by Rat [0003].
 
 
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Burbridge, in view of King, Brown, Sauber, and Rat.
 
Regarding claim 18, Burbridge, in view of King, teaches all the limitations as set forth in the rejection of claim 13 above. Burbridge, in view of King, further teaches the data integrity verification method of claim 13, sequentially calculating intermediate values using the data copied to the first data section, the data copied to the second data section, and an initial intermediate value, wherein a first calculated intermediate value serves as a checksum seed value, a second calculated intermediate value serves as a checksum value, and a third calculated intermediate value serves as a verification value; (Burbridge, Fig. 2A and [0017] and [0022], discloses a data structure comprising blocks of data (e.g. data sections) and corresponding CRC values, each CRC value is an integrity measure of the sequential file up to that point in the file where the CRC is stored, also stored at the beginning is a seed value used for calculation of CRC C1. Burbridge, [0023], discloses when a new block is appended, a new CRC value is calculated using the CRC for the preceding block and the data contained in the new block. Examiner interprets each new CRC value calculated using the CRC for of the preceding block and the data contained in the new block as each intermediate value being calculated using a prior intermediate value, a data value copied to the register, and a cyclic redundancy check technique.) and 
However, Burbridge, in view of King, does not explicitly teach comparing the verification value with a predetermined value, and wherein the data integrity is confirmed in response to the verification value being equal to the predetermined value.
On the other hand, Brown teaches comparing the verification value with a predetermined value, and wherein the data integrity is confirmed in response to the verification value being equal to the predetermined value. (Brown, [0061], discloses control table that has a flag indicative of errors if the CRC checksums do not match or indicative of the correctness may be set if the CRC checksums match. Examiner interprets that the predefined values of the flags to indicated the validity or invalidity of the checksum calculations to indicate that a look-up was used to determine the value to set. Examiner interprets that a flag indicative of errors or correctness based on CRC checksums to be determining the verification value. Brown, [0066], discloses if there is a CRC code mismatch, the particular data is understood to be corrupt and the repair process may be initiated.) 
Burbridge, [0015], discloses calculating an integrity measure of a block of data using known methods such as a CRC, checksum, hash function or other known method. The CRC checksum of Brown can be the integrity measure of Burbridge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the data integrity measure system of Burbridge to incorporate the teachings of auditing data integrity of Brown because both address the same field of data integrity systems and by incorporating Brown into Burbridge provides the data integrity measure system a way to indicate errors or correctness of data based on CRC checksums and preform repairs if there are errors.
One of ordinary skill in the art would be motivated to do so as to provide integrity checking operations are time and resource efficient that also seamlessly incorporates data validity checking in any high availability replication environment, as taught by Brown [0014].
However, Burbridge, in view of King and Brown, does not explicitly teach further including using a least significant bit of a data value of the last data storage register of the second data section as an enable bit, and further including in response to the enable bit indicating an enable signal:
On the other hand, Sauber teaches further including using a least significant bit of a data value of the last data storage register of the second data section as an enable bit, and further including in response to the enable bit indicating an enable signal: (Sauber, Fig. 6 and [0036], discloses the data has a CRC flag to indicate whether CRC error checking should be enabled.)
Sauber [0017] discloses selectively enabling cyclic redundancy check (CRC). Burbridge, [0015], discloses calculating an integrity measure of a block of data using known methods such as a CRC, checksum, hash function or other known method. The CRC error checking process of Sauber can be the integrity measure process of Burbridge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the data integrity measure system of Burbridge to incorporate the teachings of selective error checking of Sauber because both address the same field of data integrity systems and by incorporating Sauber into Burbridge provides the data integrity measure system a way to selectively enabling cyclic redundancy check (CRC).
One of ordinary skill in the art would be motivated to do so as to provide error checking to select data to reduce the amount of overhead incurred in the form of lost memory channel bandwidth, extra latency, and extra power per data byte transmitted within a system, as taught by Sauber [0003].
However, Burbridge, in view of King, Brown, and Sauber, does not explicitly teach re-copying the data to the first data section and to the second data section;
sequentially calculating intermediate values using the data re-copied to the first data section, the data re-copied to the second data section, and an initial intermediate value, wherein a first calculated intermediate value serves as a checksum seed value, a second calculated intermediate value serves as a checksum value, and a third calculated intermediate value serves as a verification value; and
comparing the verification value with a predetermined value, and wherein the data integrity is confirmed in response to the verification value being equal to the predetermined value.
On the other hand, Rat teaches re-copying the data to the first data section and to the second data section; sequentially calculating intermediate values using the data re-copied to the first data section, the data re-copied to the second data section, and an initial intermediate value, wherein a first calculated intermediate value serves as a checksum seed value, a second calculated intermediate value serves as a checksum value, and a third calculated intermediate value serves as a verification value; and comparing the verification value with a predetermined value, and wherein the data integrity is confirmed in response to the verification value being equal to the predetermined value. (Rat, [0052], discloses a repair module can attempt to repair the corrupt data in a container (e.g. register) by replacing individual data units in the corrupt copy of the container from data units retrieved from copies, re-computing the set of container error-detecting codes for the container with the new data unit in place of the corrupt data, and comparing the re-computed container error-detecting codes to the stored container error-detecting codes for the container to determine if the replaced data successfully repaired the corrupt data unit in the container.) 
Rat [0063] discloses error-detecting codes being a set of check values, such as checksums, cyclic redundancy check (CRC) values, etc. Burbridge, [0015], discloses calculating an integrity measure of a block of data using known methods such as a CRC, checksum, hash function or other known method. The error-detecting codes of Rat can be the integrity measures of Burbridge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the data integrity measure system of Burbridge to incorporate the teachings of error repair of Rat because both address the same field of data integrity systems and by incorporating Rat into Burbridge provides the data integrity measure system a way repair invalid/corrupt data.
One of ordinary skill in the art would be motivated to do so as to provide data integrity tools that are not computationally intensive or reduce throughput of the system that is scalable, as taught by Rat [0003].
 
 
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Burbridge, in view of Okaue (U.S. Pub. No. 2002/0069315, cited in IDS).
 
Regarding independent claim 19, Burbridge teaches a motor driver circuit, comprising: a memory device configured to have a checksum storage section; a register block coupled to the memory device, the register block including a checksum seed storage register; and a check function circuit coupled to the storage register. (Burbridge, Fig. 4A and [0026], discloses seed CRC value (i.e. a checksum seed storage register) and CRC values (i.e. checksum storage section) are being stored. Burbridge, Fig. 7 and [0033], discloses hardware apparatus with a processor which comprises a CRC logic and may include registers (i.e. check function circuit coupled to the storage register) and is connected to flash memory and disk storage.)
However, Burbridge does not explicitly teach a memory device configured to have a reserved data section, a non-reserved data section;
On the other hand, Okaue teaches a memory device configured to have a reserved data section, a non-reserved data section; (Okaue, [0035], discloses memory with areas that are access-restricted while other areas are not access-restricted (i.e. a reserved data section and a non-reserved data section.).)
Okaue also teaches a register block coupled to the memory device, a check function circuit coupled to the storage register. (Okaue, Fig. 2, discloses a memory apparatus with registers and a comparing circuit (i.e. check function).)
The memory of Okaue can be the memory of Burbridge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the data integrity measure system of Burbridge to incorporate the teachings of access-restricted memory areas of Okaue to provide the data integrity measure system with reserved data sections and non-reserved data sections.
One of ordinary skill in the art would be motivated to do so as to provide secrecy of data written thereto to be improved using a characteristic of a reversibly non-writable memory, as taught by Okaue [0006].
 
 
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Burbridge, in view of Okaue, and further in view of Parlour et al. (U.S. Pat. No. 9,639,416), hereinafter Parlour.
 
Regarding claim 20, Burbridge, in view of Okaue, teaches all the limitations as set forth in the rejection of claim 19 above. Burbridge, in view of Okaue, further teaches the motor driver circuit of claim 19, wherein the check function circuit comprises: a comparator having an input coupled to the output of the cyclic redundancy check module. (Burbridge, Fig. 7 and [0033], discloses hardware apparatus with a processor which comprises a CRC logic and may include registers (i.e. check function circuit coupled to the storage register) and is connected to flash memory and disk storage. In combination, Okaue, Fig. 2, discloses a memory apparatus with registers and a comparing circuit (i.e. check function).)
However, Burbridge, in view of Okaue, does not explicitly teach a multiplexer having a plurality of input terminals and an output terminal; 
a byte counter coupled to a first input of the plurality of inputs of the multiplexer; 
a cyclic redundancy check module having a first input, a second input, and an output, the first input of the cyclic redundancy check module coupled to the output of the multiplexer; 
an intermediate value register block having an input and an output, the input of the intermediate value register block coupled to the output of the cyclic redundancy check module and the output of the intermediate value register block coupled to the second input of the multiplexer; 
On the other hand, Parlour teaches a multiplexer having a plurality of input terminals and an output terminal; a byte counter coupled to a first input of the plurality of inputs of the multiplexer; a cyclic redundancy check module having a first input, a second input, and an output, the first input of the cyclic redundancy check module coupled to the output of the multiplexer; an intermediate value register block having an input and an output, the input of the intermediate value register block coupled to the output of the cyclic redundancy check module and the output of the intermediate value register block coupled to the second input of the multiplexer; (Parlour, Fig. 1 and C6L60-67, discloses a parallel CRC circuit that includes parallel exclusive XOR CRC computation unit (i.e. cyclic redundancy check module), a data source, a feedback register (i.e. intermediate value register block), and a preload multiplexer. The parallel XOR CRC computation unit module produces intermediate result that is looped back to itself through the register and a preload multiplexer. Parlour, Fig. 15 and C25L9-13, discloses the multiplexer selectively provides one of the four symbols to the parallel CRC circuit based on a 2-bit counter.)
The parallel CRC circuit of Parlour can be the CRC logic of Burbridge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the data integrity measure system of Burbridge to incorporate the teachings of parallel CRC circuit of Parlour because both address the same field of data integrity systems and by incorporating Parlour into Burbridge provides the data integrity measure system the parallel CRC circuit that includes parallel exclusive XOR CRC computation unit, a feedback register, and a preload multiplexer.
One of ordinary skill in the art would be motivated to do so as to provide a parallel CRC circuit in which the critical cycle in the CRC feedback path can be extended by an arbitrary number of cycles allowing the CRC circuit to run at higher clock frequency and significantly boost the performance of the parallel CRC circuit, as taught by Parlour C1L62-67.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165